Citation Nr: 1223266	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as a result of herbicide exposure.

2.  Entitlement to service connection for skin cancer, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran had requested to testify at a hearing before the Board in his April 2009 substantive appeal (VA Form 9), but then withdrew this request in an April 2009 statement.  Thus, the Board may proceed with appellate review. 

The Board notes that in Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, for purposes of applying the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii) (2008), "service in the Republic of Vietnam" will, in the absence of contradictory evidence, be presumed based upon the veteran's receipt of a Vietnam Service Medal, without any additional proof required that a veteran who served in the waters offshore of the Republic of Vietnam actually set foot on land.  VA appealed that decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In September 2006, the Secretary imposed a stay at the Board on the adjudication of claims affected by Haas.  The stay affected claims based on herbicide exposure in which the only evidence of exposure is the receipt of the Vietnam Service Medal or service on a vessel off the shore of Vietnam.  In May 2008, the Federal Circuit upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In January 2009, the United States Supreme Court denied a petition for a writ of certiorari.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Later that month, the stay of adjudication of claims for compensation based on exposure to herbicides affected by Haas was lifted.  See Chairman's Memorandum No. 01-09-03 (Jan. 22, 2009).  Accordingly, the Board may proceed with appellate review.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran served within the Republic of Vietnam as defined by VA for the purposes of establishing presumptive exposure to Agent Orange.

2.  The evidence does not show actual exposure to herbicides during service.

3.  The evidence does not show that the Veteran's diabetes mellitus had its onset in active military service, manifested within one year of service separation, or is otherwise related to active service. 

4.  The evidence does not show that the Veteran's skin cancer had its onset in active military service, manifested within one year of service separation, or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2011).

2.  Skin cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a February 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  In addition, a January 2008 letter notified the Veteran that he needed to provide evidence of service in Vietnam, such as TAD orders or an endorsed passport.  The letter further notified him that service on a ship off the shores of Vietnam did not show service in-country.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and VA medical records are in the file.  Further, in July 2007, the RO submitted an inquiry to the National Personnel Records Center (NPRC) as to whether the Veteran had served on land in Vietnam, and received a negative response.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, a VA examination has not been provided with regard to the claims currently on appeal, and the Board finds that one is not warranted.  In this regard, the Veteran contends that his diabetes and skin cancer were caused by exposure to herbicides such as Agent Orange.  As will be discussed below, the evidence does not show that the Veteran served in Vietnam for the purpose of establishing presumptive exposure to Agent Orange.  Moreover, there is no actual evidence of herbicide exposure.  Finally, the evidence shows that the Veteran's diabetes and skin cancer did not manifest in service or for many years after service separation.  Thus, there is no indication that the Veteran's diabetes or skin cancer may be related to an in-service injury, disease, or event.  As such, a VA examination is not necessary in order to make a decision on these claims.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran claims entitlement to service connection for diabetes mellitus, Type II (diabetes), and skin cancer.  For the following reasons, the Board concludes that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including diabetes mellitus and malignant tumors, may also be service connected on a presumptive basis if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure are the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non- Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

Here, the VA treatment records show a diagnosis of diabetes, which is included among the diseases eligible for presumptive service connection based on herbicide exposure.  See id.  With regard to the Veteran's skin cancer, VA treatment records dated in June 2006 and December 2006 show that the Veteran had skin cancer of the back diagnosed as basal cell carcinoma.  Basal cell carcinoma is not a disease that is presumed under VA law to be caused by herbicide exposure.  See id.  Because the Board finds that herbicide exposure has not been established, as will be discussed below, further inquiry into whether the evidence shows that basal cell carcinoma may actually be associated with herbicide exposure is moot.   

The Board finds that the presumption of herbicide exposure based on service in Vietnam does not apply in this case as the Veteran did not have active service in Vietnam.  Under VA law, "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld VA's interpretation of this regulation as requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Thus, service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.  Likewise, military missions flown in Vietnamese airspace do not qualify as service in the Republic of Vietnam under 38 C.F.R. § 3.313.  VAOPGCPREC 7-93 (August 12, 1993).  

The Board has reviewed the Veteran's service personnel records, service treatment records, military citations, and a ship history of the USS Hector, on which the Veteran served in 1972 and 1973.  The service personnel records show that the Veteran served in the Navy as a machinist aboard the USS Fulton (AS-11), the USS Trenton (LPD-14), and the USS Hector (AR-7).  There is no verifiable evidence that he ever served on land in Vietnam.  In July 2007, the RO submitted a request to the NPRC for dates that the Veteran served in Vietnam.  The NPRC responded that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Veteran's service treatment records also do not include any entries from Vietnam, nor any injuries or complaints that would indicate presence in Vietnam.  Thus, the Board does not find that the Veteran served in Vietnam based on his service personnel and treatment records.  

The Board has also reviewed the ship history for the USS Hector (AR-7).  The ship history reflects, in pertinent part, that it provided services to the Seventh Fleet in Vung Tau, Vietnam from July 1970 to August 1970.  It also provided services to the fleet as a flagship form late January 1972 to late August 1972, at which time it visited Vung Tao, Vietnam and DaNang, Vietnam as well as Hong Kong, Okinawa, Japan, and Keelung, Taiwan.  On August 26, 1972, it departed for the U.S.A.  The ship history also reflects that 1972, the USS Hector was awarded a Meritorious Unit Commendation for meritorious service from January 26, 1972 to August 25, 1972 in direct support of the United States Seventh Fleet combat operations in Southeast Asia.  In this regard, the USS Hector contributed materially to the success of these operations by rendering vital fleet repair services to United States and friendly naval forces operating in the Republic of Vietnam.  The USS Hector also received a Republic of Vietnam Meritorious Unit Citation and three additional Vietnam Service Medals during deployment.  A document entitled "WESTPACK Reflections '72'" reflects that the USS Hector was stationed at Vung Tau, Vietnam from February 24 to March 13, 1972, at DaNang, Vietnam from April 16, to April 29 1972, and in DaNang, Vietnam from July 13 to July 15 1972.  As discussed in the preceding paragraph, while the evidence clearly shows that the USS Hector served off the shores of Vietnam, this alone is not sufficient to trigger the presumption of herbicide exposure and does not establish that the Veteran served on the landmass or inland waterways of Vietnam on a brown water vessel as required for the presumption to attach.  See Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.  

Moreover, the Veteran's service personnel records show that he did not report to the USS Hector until August 4, 1972, which would have been at a time when the ship was no longer stationed off Vietnam waters according to the "WESTPACK Reflections'72'" document.  Thus, the Veteran's dates of service on the USS Hector further weigh against a finding that he ever served in-country.

The Board acknowledges that the Veteran's DD 214 shows that he received the Vietnam Service Medal.  However, receipt of the Vietnam Service Medal alone cannot be used to establish service in the Republic of Vietnam as it is undisputed that some service members who received the Vietnam Service Medal were never in Vietnam or its territorial waters.  See Haas, 525 F.3d at 1196; see also U.S. Dep't of Defense Manual of Military Decorations and Awards, Chapter C.6.6.1.1.2 and C.6.6.1.2.1.2. (September 1996) (showing that the Vietnam Service Medal is awarded members of the Armed Forces of the United States serving at any time between July 4, 1965 and March 28, 1973, in Vietnam, its contiguous waters, or the airspace thereover, including service members who were attached to or regularly served for one or more days aboard a naval vessel directly supporting military operations in Vietnam).  Thus, the fact that the Veteran received this medal does not establish that he served in the Republic of Vietnam for VA compensation purposes.

In sum, because probative evidence of record shows that the Veteran never served on the landmass of Vietnam or its inland waterways, the presumption of herbicide exposure does not apply.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Board has also considered the Veteran's February 2007 statement asserting that there was a "grayish white sticky residue" which he was told was "carrying the substance for Agent Orange," an herbicide commonly used in Vietnam.  The Veteran noted in this regard that the USS Hector was responsible for repairing ships that had been hit by enemy fire.  In a July 2009 statement, the Veteran related that the ships had not been washed down or decontaminated, suggesting that they still carried the residue of herbicides.  The Board finds that while the Veteran is competent to state that he was exposed to a substance which he believed contained Agent Orange, he does not have the appropriate background or expertise to identify this substance as an herbicide.  He has not submitted any evidence showing that vessels which served off the shores of Vietnam, or the ships that were repaired on these vessels, contained the residue of Agent Orange or a "carrying substance for Agent Orange" or that such was present in sufficient quantities to amount to meaningful exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  In sum, the Veteran's statements in themselves are not sufficient to establish herbicide exposure based on service on the USS Hector.  

Accordingly, because the competent, probative, and credible evidence of record does not support a finding of presumptive or actual herbicide exposure, service connection for diabetes may not be established on a presumptive basis under 38 C.F.R. § 3.309(e).  Likewise, whether basal cell carcinoma may be associated with herbicide exposure is moot because such herbicide exposure has not been established in this case.  

While the Veteran has not established service connection for diabetes or skin cancer on a presumptive basis due to herbicide exposure, he is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, the Veteran has not stated, and the evidence of record does not otherwise show, that his diabetes or skin cancer manifested during active service.  Rather, the evidence shows that the Veteran's diabetes and skin cancer first manifested decades after separation from active service.  Specifically, the Veteran's service treatment records and examination reports are negative for any indication of diabetes or skin cancer.  The June 1973 separation examination shows that his skin was found to be normal on clinical evaluation.  According to a November 2004 VA treatment record, the Veteran had been diagnosed with diabetes since 1988, which is about twenty-five years after his separation from service in July 1973.  The earliest evidence of skin cancer is a June 2006 VA treatment record showing that skin cancer of the left midback and left superior back was to be excised and specimens sent to pathology.  The skin cancer was later identified as basal cell carcinoma, as shown in a December 2006 VA treatment record.  Thus, the Veteran's skin cancer did not manifest until over thirty years since separation.  This long period of time between the Veteran's service and the onset of these disorders weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  The Veteran has not submitted any evidence which would support a relationship to service.  

Accordingly, service connection for diabetes and skin cancer has not been established on a direct basis.  See Shedden, 381 F.3d at 1166-67.

Finally, because neither diabetes nor malignant tumors manifested within one year of the Veteran's discharge from active service, service connection cannot be awarded on a presumptive basis under sections 3.307(a) and 3.309(a) of the regulations. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes and skin cancer must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for diabetes mellitus, Type II, to include as a result of herbicide exposure, is denied. 

Entitlement to service connection for skin cancer, to include as a result of herbicide exposure, is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


